Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147996 & (27)                                                                                         Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  MAURICE JONES,                                                                                                       Justices
           Plaintiff-Appellant,
  v                                                                  SC: 147996
                                                                     COA: 314530
                                                                     Chippewa CC: 12-012505-AH
  DEPARTMENT OF CORRECTIONS
  DIRECTOR and MUSKEGON CORRECTIONAL
  FACILITY WARDEN,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 11, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         p0224
                                                                                Clerk